Appellant was prosecuted and convicted of unlawfully carrying a pistol.
He admits having the pistol and carrying it on the occasion, but says that some negroes were cutting up on his uncle's place and he carried it along thinking he might need it to use as a club, or he might meet a Polander, who fixed pistols, and he would give it to him to fix; that the pistol was in a broken condition and could not be shot. This issue was submitted to the jury, and we have carefully reviewed all the grounds assigned and none of them present error unless it is the fourth bill of exceptions. Appellant testified he came to Texas about four years ago and went to live with his uncle, C.C. McCollum, and had made a crop there every year until the year 1911. That during this year he went to Bremond and did some work, but frequently visited the home of his uncle and considered that his home. He was at his uncle's on this occasion, and carried the pistol on his uncle's place, as all the testimony would show. Under appellant's testimony we think the issue was fairly raised as to whether or not this was his home, and the special charge requested presenting this issue to the jury for their determination should have been given. Appellant reserved a bill of exceptions to the failure to give this charge, and complained of the failure to do so also in his motion for a new trial.
The judgment is reversed and the cause is remanded.
Reversed and remanded. *Page 551